DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 11/4/2021. Claims 1-4, 6-11, 13-18, 20-21 are pending and have been examined. Claims 5, 12, 19 are cancelled.
Response to Amendments and Arguments
2.	Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach most of the amended limitations. In response, the examiner respectfully disagrees. For such broad arguments, the applicant is referred to the next section for detailed (with bold text) explanation of the rejections. In particular, for “determining the head portion of the animatronic device by integrating the first and second selected hear portions ..” the applicant is advised to amend this limitation by reciting specific conditions and “combination steps” stated in the Specification [00128], “In some situations, the selection made by the user info based profile selector 1510 may differ from that made by the sensor info based profile selector 1520. In this situation, the profile configuration integrator 1550 may either combine the selections or select one of the candidate profiles as the configured profile based on additional information. In some embodiments, such additional information may include performance analysis or profile/emotion rankings. When the profile configuration integrator 1550 receives, at 1555, the performance analysis result and/or the current profile/emotion ranking information, it integrates, at 1565, the selections from 1510 and 1520 and generates, at 1575, a profile configuration for the user to be involved in the current dialogue. In some embodiments, the integration may be to select one of the candidate profiles. In some embodiments, the integration may be to combine (e.g., by mixing) the parameters from the two candidate profiles to create a new profile for the user.”
Claim Rejections - 35 USC § 103
3.	Claims 1-4, 6-11, 13-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Houssin, et al. (US 20150100157; hereinafter HOUSSIN) in view of Maisonnier (US 20130218339; hereinafter MAISONNIER) and further in view of Blattner, et al. (US 20160343160; hereinafter BLATTNER).   
As per claim 1, HOUSSIN (Title: Robot capable of incorporating natural dialogues with a user into the behaviour of same, and methods of programming and using said robot) discloses “A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for activating an animatronic device (HOUSSIN, [0048], processor .. the robot's communication with the outside (behavior server, other robots, etc.) normally over a WiFi; [0063], memory), comprising:  
obtaining information about a user for whom an animatronic device is to be configured to carry out a dialogue with the user (HOUSSIN, [0024], dialog between a humanoid robot and at least one user), wherein the animatronic device includes [ a head portion and a body portion ] and the head portion is configured based on one of a plurality of selectable head portions (HOUSSIN, [0029], A dialog .. may be adapted to different categories of elements of conversation with different robot personalities which will depend on the preferences of the user thereof <where preferences read on information about a user, and different robot personalities read on a plurality of head portions to be selected. Also see BLATTNER below>); 
identifying one or more preferences of the user from the obtained information (HOUSSIN, Fig. 1; [0063], the dialog may store user information .. preferences .. may be integrated into the dialog as input; [0125], the variables depending on the user (preferences, age, height, etc.) are automatically reset or assigned according to the history of the user); 
selecting, from the plurality of selectable head portions, a first selected head portion based on the one or more preferences, and a second selected head portion [ having a profile appropriate for a current state of the user, wherein the profile for the second selected head portion characterizes at least one of a character, a persona, an emotion, and style ] to be used for the animatronic device to project itself to the user during the dialogue (HOUSSIN, [0029], A dialog .. with different robot personalities which will depend on the preferences of the user thereof; [0045], The robot may also comprise other types of actuators, notably LEDs (Light Emitting Diodes), the color and intensity of which can reflect the emotions of the robot. Also see BLATTNER below: [0184], the avatars .. may be limited based on a user characteristic, such as age <read on profile>); and 
determining the head portion of the animatronic device by integrating the first and second selected hear portions and their respective preferences and the profile to derive a configuration used by the head portion of the animatronic device in carrying out the dialogue, wherein the integration is based on a program configuration specifying a topic of the dialogue (HOUSSIN, [0064], topic: automobiles; [0029], A dialog .. may be adapted to different categories of elements <read on different topics which can be broadly interpreted> of conversation with different robot personalities which will depend on the preferences of the user The applicant must amend this limitation to be much more definite and specific. See Response to Argument in Sec 2>).” 
HOUSSIN does not expressly disclose “a head portion and a body portion ..” However, the feature is taught by MAISONNIER (Title: Humanoid robot equipped with a natural dialogue interface, method for controlling the robot and corresponding program). 
In the same field of endeavor, MAISONNIER teaches: [0003] “A robot may be described as humanoid as long as it possesses certain attributes of the appearance and functionalities of man: a head, a trunk, two arms, optionally two hands, two legs, two feet etc.” and [0048] “The robot can also comprise other types of actuators, notably LEDs (Light-emitting diodes) whose color and intensity can convey the emotions of the robot.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MAISONNIER in the system taught by HOUSSIN, to provide robotic animation with head and body portions.
HOUSSIN in view of MAISONNIER does not expressly disclose “having a profile appropriate for a current state of the user, wherein the profile for the second selected head portion characterizes at least one of a character, a persona, an emotion, and style ..” However, the feature is taught by BLATTNER (Title: Reactive avatars).
In the same field of endeavor, BLATTNER teaches: Fig-4 and Fig-8 (showing character and persona for a plurality of head portions) and [0025] “an automatic response of an avatar to the behavior of another avatar,” [0121] “the selection of a personality also may occur automatically without sender intervention” and [0067] “The avatar 505 may be animated automatically in response to the received instant messages” where “the selection of a personality” combined with Fig. 4 and Fig. 8, read on selection from a plurality of head portions. BLATTNER further teaches: [0049] “The appearance of the sender avatar 135 also may communicate the mood or an emotional state of the sender. For example, the sender avatar 135 may communicate a sad state of the sender by frowning or shedding a tear” and [0084] “Properties of the avatar enable the communication of physical attributes, emotional attributes, and other types of context information about the user .. the avatar may reflect the user's mood, emotions, and personality .. These characteristics of the user may be communicated through the appearance, the visual animations, and the audible sounds of the avatar.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of BLATTNER in the system taught by HOUSSIN and MAISONNIER, to provide a plurality of robotic head portions to be selectable based on certain criteria such as a user’s preference and emotion state.
As per claim 2 (dependent on claim 1), HOUSSIN in view of MAISONNIER and BLATTNER further discloses “wherein the plurality of selectable head portions include at least one of characters corresponding to humans and characters corresponding to animals (HOUSSIN, Abstract, A humanoid robot; BLATTNER teaches: Fig-4, Fig-8 and Fig. 9. Also see Claim 1).”
As per claim 3 (dependent on claim 1), HOUSSIN in view of MAISONNIER and BLATTNER further discloses “wherein the plurality of selectable head portions of the animatronic device are provided so that for each different user, one of said plurality of selectable head portions is configured to be selected as an appropriate choice in order to improve user engagement during the dialogue (HOUSSIN, [0029], different robot personalities which will depend on the preferences of the user; BLATTNER, [0112], Each self-expression .” 
As per claim 4 (dependent on claim 1), HOUSSIN in view of MAISONNIER and BLATTNER further discloses “wherein the one or more preferences include at least one of: 734831-0566-9764.vla preference in character; a preference in appearance; and a preference in color (BLATTNER, Fig-4, Fig. 5 and Fig-8).”
As per claim 6 (dependent on claim 1), HOUSSIN in view of MAISONNIER and BLATTNER further discloses “wherein the configuration of the head portion of the animatronic device is derived by: obtaining information related to a program for the dialogue; determining the configuration of the head portion further based on the information related to the program (HOUSSIN, [Abstract], the robot being capable of holding a dialog with at least one user, the dialog using two modes of voice recognition <read on ‘a program for the dialogue’ which is ambiguous and can be broadly interpreted>; HOUSSIN, [0029], A dialog .. may be adapted to different categories of elements of conversation with different robot personalities which will depend on the preferences of the user thereof <also read on ‘program’ which can be broadly interpreted such as program for controlling different personalities of the robot>; BLATTNER, [0121], the selection of a personality also may occur automatically without sender intervention”).”  
As per claim 7 (dependent on claim 6), HOUSSIN in view of MAISONNIER and BLATTNER further discloses “wherein the program is to be used by the animatronic device to drive the dialogue with the user (HOUSSIN, the robot being capable of holding a dialog with at least one user, the dialog using two modes of voice recognition <read on ‘program’ which can be broadly interpreted>).”
	Claims 8-11, 13-14 (similar in scope to claims 1-4, 6-7) are rejected under the same rationale as applied above for claims 1-4, 6-7.
Claims 15-18, 20-21 (similar in scope to claims 1-4, 6-7) are rejected under the same rationale as applied above for claims 1-4, 6-7.
Conclusion
4.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/FENG-TZER TZENG/		11/4/2021Primary Examiner, Art Unit 2659